DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0139759) and Yi (US 2017/0279646) in view of Frenne (US 2013/0301608 A1) 

Regarding claim 1, Park (US 2018/0139759) teaches a method comprising:
receiving, by use of processor, two or more first random access preamble instances(See para 0121 “ for example, the base station 100 may receive the same one random access preamble from a plurality of terminals 200”); 
--in response to receiving the two or more first random access preamble instances (See para 0121 “ for example, the base station 100 may receive the same one random access preamble from a plurality of terminals 200”),calculating a random access response (RAR) variable M (See para 0121 “ base station 100 may dynamically determine the number of RAR messages to be allocated in the next random access period”)[ number is interpreted as variable] , wherein M is determined by a collision potential (See para 0121 “ base station 100 may dynamically determine the number of RAR messages to be allocated in the next random access period based on the random access state” para 0122 “ the base station 100 may measure (1707) performance to check the random access state. For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”; see para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”)[  since number of RAR messages are based on performance such as  average number of accessing terminals per unit time and collision is based on number of terminals transmitting same random access preamble, therefore the number of RAR is based on collision (performance)] , and the collision potential is calculated as function of a network congestion rate (see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”  para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”; see para 0087 “ a base station determine a network performance indicator including at least traffic volume”)[ it is implied higher the number of terminal that transmit same random access preamble, higher the congestion (collision)]
 	generating M unique RAR for each first random access preamble instance (see para 0123 “For example, the base station 100 may determine the number of RARs to be transmitted to the plurality of terminals 200 to be three based on the random access performance. The base station 100 may transmit the three RAR messages 1711 to the plurality of terminals 200.”)[ in order to transmit three (number) of RAR messages, base station will generate three ( calculated number) of RAR messages]

	Yi teaches M is determined by a non-zero constant. ( see para 0139 “Once the network receives PRACH repetition, it may determine the repetition level required for RAR. In terms of RAR repetition number, there may two approaches as follows:”; see para 0140 “(1) A UE may assume a constant repetition number which is determined based on PRACH CE level. For example, if PRACH uses 5 dB CE level, RAR may also be transmitted using 5 dB CE level.”)[ since repetition number of RAR is based on PRACH constant number 5dB, it is interpreted that  M repetition number of RAR is constant number 5dB based on the PRACH non –zero constant 5dB)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the M is determined by a non-zero constant in the system of modified Park. The motivation is to define RAR window size (Yi: see para 0155).
Modified Park doesn’t teach two or more first random access instances with different time information.
	Frenne (US 2013/0301608 A1) teaches two or more first random access instances with different time information.  (see para 0089 “The random access preamble may be received from multiple UEs in the served cell… The network node then returns a random access response (MSG2) with control info to the UEs”; see para 0035 “MSG2 contain a timing alignment value. This enables the eNodeB to set the initial/updated timing according to the UEs transmitted preamble”; see para 0009 “A UE far from the eNodeB needs to start transmission earlier than a UE close to the eNodeB. This can for example be handled by time advance of the UL transmissions”;  see para 0010 “The UL Timing Advance (TA) is maintained by the eNodeB through timing advance commands to the UE based on measurements on UL transmissions from that UE”)[ It implies preambles are transmitted by different UEs and eNB determines timing value based on their distance, therefore the timing value will be different for preambles transmitted by different UEs]
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the time advance information for each first random access preamble instance is different from time advance information for each other first random access preamble instance in the system of Park. The motivation is to 
initial/updated timing according to the UEs transmitted preamble. (Frenne: see para 0036).
	
Regarding claim 2, Park teaches the method further comprising generating the M random access responses for each first random access preamble instance in response to one of a collision potential exceeding a collision threshold  (see para 0126 “The base station 100 may determine the number of RAR messages in response to the random access preamble based on the number of signal components exceeding the threshold value 1807”l see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of .., the average number of accessing terminals per unit time,”)[ higher the number of accessing terminals, higher the number of signals will be  and if the number of accessing terminals or number of signal components exceeds threshold, then base station 100 may determine the number of RAR messages ] and detecting two or more equivalent instances of the time advance information for each first random access preamble instance. (see para 0047 “the other terminal may identify the same UL-Grant information included in the same RAR message.”)[ it is known in the art that UL grant includes time advance information, therefore if RAR messages includes the same UL-grant information, it includes the same time advance information in RAR messages]

Regarding claim 3, Park teaches the method further comprising calculating M by:
profiling network congestion (See para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time.”) ; and
calculating the collision potential based on congestion rate parameters. (see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”;  para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”; see para 0087 “ a base station determine a network performance indicator including at least traffic volume”)[ it is implied higher the number of terminal that transmit same random access preamble, higher the congestion (collision)].

Regarding claim 4, Park teaches adjusting the congestion rate parameters in response to excess collisions. (See para 0061 “As described above, congestion in random access may be mitigated by dispersing random access attempts by a mobile communication terminal and a MTC terminal. The foregoing schemes reduce the number of terminals accessing a PRACH, thereby decreasing the probability that a plurality of terminals selects the same preamble.”)[ reduce the number of terminals is interpreted as adjusting the congestion rate parameters]

Regarding claim 5, and 15, Modified Park doesn’t teach receiving a connection request; generating a contention resolution; and communicating the contention resolution.
Frenne teaches receiving a connection request (see para 0029 “When receiving the response the UE uses the grant to transmit a message (MSG3) that in part is used to trigger the establishment of radio resource control”); generating a contention resolution( See fig. 7 MSG4” contention resolution sent by enodeB”)[ in order to send the contention resolution, first eNB will have to generate it]; and communicating the contention resolution (See fig. 7 MSG4” contention resolution sent by enodeB”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine  performing contention based  (Frenne: See para 0020)


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0139759) and Yi (US 2017/0279646).

Regarding claim 11, Park teaches an apparatus (see para 0121 “the base station 100”) comprising:
a processor performing:
--in response to receiving the two or more first random access preamble instances (See para 0121 “ for example, the base station 100 may receive the same one random access preamble from a plurality of terminals 200”),
calculating a random access response (RAR) variable M (See para 0121 “ base station 100 may dynamically determine the number of RAR messages to be allocated in the next random access period”)[ number is interpreted as variable] , wherein M is determined by a collision potential  (See para 0121 “ base station 100 may dynamically determine the number of RAR messages to be allocated in the next random access period based on the random access state” para 0122 “ the base station 100 may measure (1707) performance to check the random access state. For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”; see para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”)[  since number of RAR messages are based on performance such as  average number of accessing terminals per unit time and collision is based on number of terminals transmitting same random access preamble, therefore the number of RAR is based on collision (performance)] , and the collision potential is calculated as function of a network congestion rate (see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”  para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”; see para 0087 “ a base station determine a network performance indicator including at least traffic volume”)[ it is implied higher the number of terminal that transmit same random access preamble, higher the congestion (collision)]
 	generating M unique RAR for each first random access preamble instance (see para 0123 “For example, the base station 100 may determine the number of RARs to be transmitted to the plurality of terminals 200 to be three based on the random access performance. The base station 100 may transmit the three RAR messages 1711 to the plurality of terminals 200.”)[ in order to transmit three (number) of RAR messages, base station will generate three ( calculated number) of RAR messages]
	Park doesn’t teach M is determined by a non-zero constant. 
( see para 0139 “Once the network receives PRACH repetition, it may determine the repetition level required for RAR. In terms of RAR repetition number, there may two approaches as follows:”; see para 0140 “(1) A UE may assume a constant repetition number which is determined based on PRACH CE level. For example, if PRACH uses 5 dB CE level, RAR may also be transmitted using 5 dB CE level.”)[ since repetition number of RAR is based on PRACH constant number 5dB, it is interpreted that  M repetition number of RAR is constant number 5dB based on the PRACH non –zero constant 5dB)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the M is determined by a non-zero constant in the system of modified Park. The motivation is to define RAR window size (Yi: see para 0155)


Regarding claim 12, Park teaches the method further comprising generating the M random access responses for each first random access preamble instance in response to one of a collision potential exceeding a collision threshold  (see para 0126 “The base station 100 may determine the number of RAR messages in response to the random access preamble based on the number of signal components exceeding the threshold value 1807”l see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of .., the average number of accessing terminals per unit time,”)[ higher the number of accessing terminals, higher the number of signals will be  and if the number of accessing terminals or number of signal components exceeds threshold, then base station 100 may determine the number of RAR messages ] and detecting two or more equivalent instances of the time advance information for each first random access preamble instance. (see para 0047 “the other terminal may identify the same UL-Grant information included in the same RAR message.”)[ it is known in the art that UL grant includes time advance information, therefore if RAR messages includes the same UL-grant information, it includes the same time advance information in RAR messages]


Regarding claim 13, Park teaches the method further comprising calculating M by:profiling network congestion (See para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time.”) ; and
calculating the collision potential based on congestion rate parameters. (see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”;  para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”; see para 0087 “ a base station determine a network performance indicator including at least traffic volume”)[ it is implied higher the number of terminal that transmit same random access preamble, higher the congestion (collision)].


Regarding claim 14, Park teaches adjusting the congestion rate parameters in response to excess collisions. (See para 0061 “As described above, congestion in random access may be mitigated by dispersing random access attempts by a mobile communication terminal and a MTC terminal. The foregoing schemes reduce the number of terminals accessing a PRACH, thereby decreasing the probability that a plurality of terminals selects the same preamble.”)[ reduce the number of terminals is interpreted as adjusting the congestion rate parameters]


 7.        Claims 6-8, 10, 16-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0139759) and Yi (US 2017/0279646)  in view of  Furuskog  (US 2016/0227575 ) further in view of Jung (US  20180235013) 
. 
Regarding claim 6, Park teaches receiving, by use of a processor, at least one unique random access response (RAR) of M RAR (see para 0067 “the UE 68 may receive the plurality of RAR messages from the network entity 72.”), 
wherein M is determined by collision potential (See para 0121 “ base station 100 may dynamically determine the number of RAR messages to be allocated in the next random access period based on the random access state” para 0122 “ the base station 100 may measure (1707) performance to check the random access state. For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”; see para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”)[ [number is interpreted as variable; since collision is based on number of terminals transmitting same random access preamble, therefore the measurement of a random access success rate is interpreted as measurement of collision because its implicit lower the success rate of the random access , higher the collision will be] , and the collision potential is calculated as function of a network congestion rate (see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”  para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”)[ it is implied higher the number of terminal that transmit same random access preamble, higher the congestion (collision)].
Park doesn’t teach  M is determined by a non- zero constant ;  randomly selecting one unique RAR from two or more unique RAR in response to the two or more unique RAR having equivalent time ; selecting one unique RAR in response to receiving only the one unique RAR;
Yi teaches M is determined by a non-zero constant. ( see para 0139 “Once the network receives PRACH repetition, it may determine the repetition level required for RAR. In terms of RAR repetition number, there may two approaches as follows:”; see para 0140 “(1) A UE may assume a constant repetition number which is determined based on PRACH CE level. For example, if PRACH uses 5 dB CE level, RAR may also be transmitted using 5 dB CE level.”)[ since repetition number of RAR is based on PRACH constant number 5dB, it is interpreted that  M repetition number of RAR is constant number 5dB based on the PRACH non –zero constant 5dB)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the M is determined by a non-zero constant in the system of Park. The motivation is to define RAR window size (Yi: see para 0155).
	Modified Park doesn’t teach randomly selecting one unique RAR from two or more unique RAR in response to the two or more unique RAR having equivalent time ; selecting one unique RAR in response to receiving only the one unique RAR.
Furuskog teaches randomly selecting one unique RAR from two or more unique RAR in response to the two or more unique RAR having equivalent time advance information (See para 0067 “each received RAR message may include a RAR message-specific time-delay indicator in a respective UL grant for the UE carried by the RAR message… In one embodiment, the UL time interval may be the same for each RAR message.”; see para 0068 “the UE 68 may select at least one of the plurality of RAR messages for processing and response.” ).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine selecting one unique RAR from two (Furuskog: see para 0068)
Modified Park doesn’t teach selecting one unique RAR in response to receiving only the one unique RAR.
	Jung teaches selecting one unique RAR in response to receiving only the one unique RAR. (see para 0121 “Receive one ..random access response (RAR) messages carrying an indication on one.. timing advance (TA) value”; see para 0028 “respond to each RAR message with a separate Msg3”)[ if only one RAR message is received it is implies only that message will be selected in order to respond to RAR message]
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine selecting one unique RAR in response to receiving only the one unique RAR in the system of modified Park. The motivation is to perform random access. (Jung: See para 0023)
	
Regarding claim 16, Park teaches an apparatus (see para 0067 “the UE”) comprising: a processor performing: 
receiving at least one unique random access response(RAR) of M RAR (see para 0067 “the UE 68 may receive the plurality of RAR messages from the network entity 72.”), 
 collision potential (See para 0121 “ base station 100 may dynamically determine the number of RAR messages to be allocated in the next random access period based on the random access state” para 0122 “ the base station 100 may measure (1707) performance to check the random access state. For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”; see para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”)[ [number is interpreted as variable; since collision is based on number of terminals transmitting same random access preamble, therefore the measurement of a random access success rate is interpreted as measurement of collision because its implicit lower the success rate of the random access , higher the collision will be] , and the collision potential is calculated as function of a network congestion rate (see para 0122 “For example, the base station 100 may periodically measure (1707) random access performance including at least one of a random access success rate, the average number of accessing terminals per unit time”  para 0051 “This collision may frequently occur with an increase in the number of terminals transmitting a random access preamble to the base station 100 through a PRACH”)[ it is implied higher the number of terminal that transmit same random access preamble, higher the congestion (collision)]
Park doesn’t teach  M is determined by a non- zero constant ;  randomly selecting one unique RAR from two or more unique RAR in response to the two or more 
Yi teaches M is determined by a non-zero constant. ( see para 0139 “Once the network receives PRACH repetition, it may determine the repetition level required for RAR. In terms of RAR repetition number, there may two approaches as follows:”; see para 0140 “(1) A UE may assume a constant repetition number which is determined based on PRACH CE level. For example, if PRACH uses 5 dB CE level, RAR may also be transmitted using 5 dB CE level.”)[ since repetition number of RAR is based on PRACH constant number 5dB, it is interpreted that  M repetition number of RAR is constant number 5dB based on the PRACH non –zero constant 5dB)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the M is determined by a non-zero constant in the system of Park. The motivation is to define RAR window size (Yi: see para 0155).
	Modified Park doesn’t teach randomly selecting one unique RAR from two or more unique RAR in response to the two or more unique RAR having equivalent time ; selecting one unique RAR in response to receiving only the one unique RAR.
Furuskog teaches randomly selecting one unique RAR from two or more unique RAR in response to the two or more unique RAR having equivalent time advance information (See para 0067 “each received RAR message may include a RAR message-specific time-delay indicator in a respective UL grant for the UE carried by the RAR message… In one embodiment, the UL time interval may be the same for each RAR message.”; see para 0068 “the UE 68 may select at least one of the plurality of RAR messages for processing and response.” ).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine selecting one unique RAR from two or more unique RAR in response to the two or more unique RAR having equivalent time advance information in the system of modified Park. The motivation is to send response from UE  during the UL time interval specified by the selected RAR message (Furuskog: see para 0068)
Modified Park doesn’t teach selecting one unique RAR in response to receiving only the one unique RAR.
	Jung teaches selecting one unique RAR in response to receiving only the one unique RAR. (see para 0121 “Receive one ..random access response (RAR) messages carrying an indication on one.. timing advance (TA) value”; see para 0028 “respond to each RAR message with a separate Msg3”)[ if only one RAR message is received it is implies only that message will be selected in order to respond to RAR message]
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine selecting one unique RAR in response to receiving only the one unique RAR in the system of modified Park. The motivation is to perform random access. (Jung: See para 0023)


Regarding claims 7, 17, Park doesn’t teach the method further comprising selecting one nearest unique RAR from the two or more unique RAR in response to the 
Furuskog teaches the method further comprising selecting one nearest unique RAR from the two or more unique RAR in response to the two or more unique RAR having different time advance information and different distances from user equipment (see para 0067 “ In another embodiment, the UL time interval may be different for at least two of the plurality of RAR messages received from the network entity 72”; see para 0073 “the best RAR message may be selected as the RAR message having the largest Signal to Interference and Noise Ratio (SINR) or received power.)[ examiner interprets SINR is different for different distances].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine selecting one nearest unique RAR from the two or more unique RAR in response the two or more unique RAR having different time advance information and equivalent distances from user equipment in the system of modified Park. The motivation is to send response from UE  during the UL time interval specified by the selected RAR message (Furuskog: see para 0068)


Regarding claims 8,18, Park doesn’t teach randomly selecting one nearest unique RAR from the two or more unique RAR in response the two or more unique RAR having different time advance information and equivalent distances from user equipment.
 see para 0067 “ In another embodiment, the UL time interval may be different for at least two of the plurality of RAR messages received from the network entity 72”; see para 0073 “the best RAR message may be selected as the RAR message having the largest Signal to Interference and Noise Ratio (SINR) or received power.)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine selecting one nearest unique RAR from the two or more unique RAR in response the two or more unique RAR having different time advance information and equivalent distances from user equipment in the system of modified Park. The motivation is to send response from UE  during the UL time interval specified by the selected RAR message (Furuskog: see para 0068)


Regarding claim 10, 20, Park doesn’t teach communicating a random access preamble;  communicating a connection request based on the selected first RAR ; receiving a contention resolution. 
Furuskog teaches communicating a random access preamble (see para 0014 “the UE 50 may attempt to access the network and initiate the random-access procedure by transmitting a random-access preamble in the uplink on a Physical Random-Access Channel (PRACH), as indicated at block 56.”);
See para 0015 “the UE 50 may transmit the Msg3 to the eNB 48 on a Physical Uplink Shared Channel (PUSCH) and provide its terminal identification (terminal ID) in Msg3, as indicated at block 60.”); and 
receiving a contention resolution (see para 0016 “As noted at block 62, the eNB 48 may then send a "Message4" or "Msg4" to the selected UE.”; see fig 2 step 62).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving a contention resolution in the system of modified Park. The motivation is to select one of the UE (Furuskog: see para 0016)


8.      Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuskog (US 2016/0227575 ) in view of Frenne (US 2013/0301608 A1) and further in view of Jung (US 20180235013)  and Lee (US 20160192376).

Regarding claim 9, 19, Modified Park doesn’t teach communicating a second random access preamble in response to user equipment being highly mobile. 
Lee (US 2016/0192376) teaches communicating a second random access preamble in response to user equipment being highly mobile (See para 390 “The WTRU may transmit a preamble (e.g., random access preamble) to the Macro .. in response to an indication, request, or command (e.g., from the Macro) such as a PDCCH order (e.g., for timing alignment) or RRC reconfiguration (e.g., for mobility or handover)[ mobility indicated movement of the UE, therefore UE is transmitting random preamble based on mobility of UE]
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine communicating a second random access preamble in response to user equipment being highly mobile in the system of modified Park. The motivation is to receive time advance that may be used to access another cell. (Lee: see para 0391)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416             
                                                                                                                                                                                                        /NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416